Exhibit 10.1

ENBRIDGE ENERGY COMPANY, INC.
 
FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is entered into as of [        ] by
and between Enbridge Energy Company, Inc. (the “Company”) and [        ]
(“Indemnitee”).

RECITALS

A. The Company is the general partner of Enbridge Energy Partners, L.P. (the
“Partnership”) and, under a delegation of control agreement, has delegated
substantially all of its power and authority to manage the Partnership’s
business and affairs to Enbridge Energy Management, L.L.C. (“Enbridge
Management”).

B. The Company and Indemnitee recognize the significant increases in the cost of
liability insurance for the Company’s directors, officers, employees, agents and
fiduciaries.

C. The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.

D. Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee and other directors, officers,
employees, agents and fiduciaries of the Company may not be willing to continue
to serve in such capacities without additional protection.

E. The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve the Company and, in part, in order to
induce Indemnitee to continue to provide services to the Company, wishes to
provide for the indemnification and advancing of expenses to Indemnitee to the
maximum extent permitted by law.

F. In view of the considerations set forth above, the Company desires that
Indemnitee be indemnified by the Company as set forth herein.

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

1. Indemnification.

(a) Indemnification of Expenses.  The Company shall indemnify Indemnitee to the
fullest extent permitted by law if Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that Indemnitee in good faith believes might lead to
the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other (hereinafter a “Claim”) by reason of (or arising in part out of) any event
or occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company or Enbridge Management, or director,
manager, officer, employee, agent or fiduciary of any subsidiary of the Company
or Enbridge Management, or is or was serving at the request of the Company or
Enbridge Management as a director, manager, officer, employee, agent or
fiduciary of another corporation, limited liability company, partnership,
limited partnership, joint venture, trust or other enterprise, or by reason of
any action or inaction on the part of Indemnitee while serving in such capacity
(hereinafter an “Indemnifiable Event”) against any and all expenses (including
attorneys’ fees and all other costs, expenses and obligations incurred in
connection with investigating, defending, asserting a counterclaim in (if such
counterclaim is approved in advance by the Company), being a witness in or
participating in (including on appeal), or preparing to defend, assert a
counterclaim in (if such counterclaim is approved in advance by the Company), be
a witness in or participate in, any such action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation), judgments,
fines, penalties and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld) of
such Claim, and any federal, state, local or foreign taxes imposed on Indemnitee
as a result of the actual or deemed receipt of any payments from the Company
under this Agreement (collectively, hereinafter “Expenses”), including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses. Such payment of Expenses shall be made by the Company
as soon as practicable but in any event no later than five days after written
demand by Indemnitee therefor is presented to the Company.

72

--------------------------------------------------------------------------------

 
 

(b) Reviewing Party.  Notwithstanding the foregoing, (i) the obligations of the
Company under Section 1(a) shall be subject to the condition that the Reviewing
Party (as described in Section 10(c) hereof) shall not have determined that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an advance payment of Expenses to
Indemnitee pursuant to Section 2(a) (an “Expense Advance”) shall be subject to
the condition that, if, when and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid; provided, however, that if Indemnitee has commenced or thereafter
commences legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). Indemnitee’s obligation to
reimburse the Company for any Expense Advance shall be unsecured and no interest
shall be charged thereon. The Reviewing Party shall be selected by the Board of
Directors. If there has been no determination by the Reviewing Party or if the
Reviewing Party determines that Indemnitee substantively would not be permitted
to be indemnified in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation seeking a determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.

(c) Mandatory Payment of Expenses.  Notwithstanding any other provision of this
Agreement other than Section 8 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any action, assertion of
a counterclaim (if such counterclaim was approved in advance by the Company),
suit, proceeding, inquiry or investigation referred to in Section (1)(a) hereof
or in the defense of any claim, assertion of a counterclaim (if such
counterclaim was approved in advance by the Company), issue or matter therein,
Indemnitee shall be indemnified against all Expenses incurred by Indemnitee in
connection therewith.

2. Expenses; Indemnification Procedure.

(a) Advancement of Expenses.  The Company shall advance all Expenses incurred by
Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than five days after
written demand by Indemnitee therefor to the Company.

(b) Notice and Cooperation by Indemnitee.  Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any Claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to the President of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee). In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.

(c) No Presumptions; Burden of Proof.  For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled. The knowledge and/or actions, or failure to act, of any director,
manager, officer, agent or employee of the Company or of any subsidiary of the
Company shall not be imputed to Indemnitee for purposes of determining the right
of indemnification under this Agreement.

73

--------------------------------------------------------------------------------

 
 

(d) Notice to Insurers.  If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such action, suit, proceeding,
inquiry or investigation in accordance with the terms of such policies.

(e) Selection of Counsel.  In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company shall be entitled to assume the
defense of such Claim with counsel approved by Indemnitee, which approval shall
not be unreasonably withheld, upon the delivery to Indemnitee of written notice
of its election so to do. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Claim;
provided that, (i) Indemnitee shall have the right to employ Indemnitee’s
counsel in any such Claim at Indemnitee expense and (ii) if, (A) the employment
of counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there is a conflict of interest
between the Company and Indemnitee in the conduct of any such defense, or (C)
the Company shall not continue to retain such counsel to defend such Claim, then
the fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company. The Company shall have the right to conduct such defense as it sees fit
in its sole discretion, including the right to settle any claim against
Indemnitee without the consent of the Indemnitee.

3. Additional Indemnification Rights; Nonexclusivity.

(a) Scope.  The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, notwithstanding whether such indemnification is
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, the Company’s Bylaws or by statute. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
its Board of Directors, or an officer, employee, agent or fiduciary, as the case
may be, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a member of its Board of Directors or an
officer, employee, agent or fiduciary, as the case may be, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder except as set forth in Section 8(a) hereof.

(b) Nonexclusivity.  The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Company’s
Certificate of Incorporation, its Bylaws, Enbridge Management’s Certificate of
Formation, Enbridge Management’s Amended and Restated Limited Liability Company
Agreement, or the charter documents of any subsidiary of the Company or Enbridge
Management, in each case as amended, any agreement, any vote of stockholders or
disinterested directors, the law of the State of Delaware, or otherwise. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action Indemnitee took or did not take while serving in an indemnified
capacity even though Indemnitee may have ceased to serve in such capacity.

4. No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, charter documents, or otherwise) of the amounts
otherwise indemnifiable hereunder.

5. Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee are entitled.

74

--------------------------------------------------------------------------------

 
 

6. Mutual Acknowledgement.  Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

7. Liability Insurance.  To the extent the Company and/or Enbridge Management
maintain liability insurance applicable to directors, officers, employees,
agents or fiduciaries, Indemnitee shall be covered by such policies in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s and Enbridge Management’s directors,
if Indemnitee is a director; or of the Company’s and Enbridge Management’s
officers, if Indemnitee is not a director of the Company or Enbridge Management
but is an officer; or of the key employees, agents or fiduciaries of the Company
or Enbridge Management, if Indemnitee is not an officer or director but is a key
employee, agent or fiduciary.

8. Exceptions.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Excluded Action or Omissions.  To indemnify Indemnitee for Indemnitee’s
acts, omissions or transactions from which Indemnitee or the Indemnitee may not
be indemnified under applicable law;

(b) Claims Initiated by Indemnitee.  To indemnify or advance expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under the Company’s Certificate of
Incorporation or Bylaws, or Enbridge Management’s Certificate of Formation or
Amended and Restated Limited Liability Company, now or hereafter in effect
relating to Claims for Indemnifiable Events, (ii) in specific cases if the Board
of Directors has approved the initiation or bringing of such Claim, or (iii) as
otherwise required under Section 145 of the Delaware General Corporation Law,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be;

(c) Lack of Good Faith.  To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous; or

(d) Claims Under Section 16(b).  To indemnify Indemnitee for the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute.

9. Period of Limitations.  No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

10. Construction of Certain Phrases.

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation or other
entity (including any constituent of a constituent) absorbed in a consolidation
or merger which, if its separate existence had continued, would have had power
and authority to indemnify its directors, managers, partners, officers,
employees, agents or fiduciaries, so that if Indemnitee is or was a director,
manager, partner officer, employee, agent or fiduciary of such constituent
corporation or other entity, or is or was serving at the request of such
constituent corporation or other entity as a director, manager, partner officer,
employee, agent or fiduciary of another corporation, limited liability company,
partnership, limited partnership, joint venture, employee benefit plan, trust or
other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation or other entity as Indemnitee would have with respect to such
constituent corporation or other entity if its separate existence had continued.

75

--------------------------------------------------------------------------------

 
 

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, manager, partner, officer, employee, agent or fiduciary of the
Company or Enbridge Management or any subsidiary of the Company or Enbridge
Management which imposes duties on, or involves services by, such director,
manager, partner, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner not opposed to the best
interests of the Company.

(c) For purposes of this Agreement, a “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board of Directors or any other person or body appointed by the Board of
Directors who is not a party to the particular Claim for which Indemnitee is
seeking indemnification.

11. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

12. Binding Effect; Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns, including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Company, spouses, heirs, and personal and
legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect with
respect to Claims relating to Indemnifiable Events regardless of whether
Indemnitee continues to serve as a director, manager, partner, officer,
employee, agent or fiduciary of the Company, any of its subsidiaries or of any
other enterprise at the Company’s request.

13. Attorneys’ Fees.  In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless, as a part of such action, a court of competent jurisdiction
over such action determines that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee in
defense of such action (including costs and expenses incurred with respect to
Indemnitee counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of Expenses with respect to such action, unless, as
a part of such action, a court having jurisdiction over such action determines
that each of Indemnitee’s material defenses to such action was made in bad faith
or was frivolous.

14. Notice.  All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one business day
after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) upon sending, with delivery receipt requested,
if delivered by email, with a hard copy by first class mail, postage prepaid,
Federal Express or similar overnight courier, and shall be addressed if to
Indemnitee, at the Indemnitee address as set forth beneath Indemnitee’s
signature to this Agreement and if to the Company at the address of its
principal corporate offices (attention: General Counsel) or at such other
address as such party may designate by ten days’ advance written notice to the
other party hereto.

15. Consent to Jurisdiction.  The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

76

--------------------------------------------------------------------------------

 
 

16. Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

17. Choice of Law.  This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.

18. Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

19. Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

20. Integration and Entire Agreement.  This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

21. No Construction as Employment Agreement.  Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries.

[signature page follows immediately hereafter]

77

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

[             ]

[line.gif]By:
Title:
Address:

AGREED TO AND ACCEPTED BY:

Signature: [line.gif]
Name:
Address:

78

--------------------------------------------------------------------------------

 
 


SCHEDULE OF OMITTED AGREEMENTS

The following Indemnification Agreements have not been filed as exhibits
pursuant to Instruction 2 of Item 601 of Regulation S-K. These documents are
substantially identical in all material respects to Exhibit 10.6 to this Form
10-Q.

1. Indemnification Agreement, dated effective as of April 25, 2002, by and
between Enbridge Energy Company, Inc. and J. Richard Bird.

2. Indemnification Agreement, dated effective as of January 23, 2003, by and
between Enbridge Energy Company, Inc. and Jeffrey A. Connelly.

3. Indemnification Agreement, dated effective as of July 27, 2010, by and
between Enbridge Energy Company, Inc. and J. Herbert England.

4. Indemnification Agreement, dated effective as of April 30, 2015, by and
between Enbridge Energy Company, Inc. and Leo J. Golden.

5. Indemnification Agreement, dated effective as of January 1, 2015, by and
between Enbridge Energy Company, Inc. and Cynthia L. Hansen.

6. Indemnification Agreement, dated effective as of January 30, 2014, by and
between Enbridge Energy Company, Inc. and C. Gregory Harper.

7. Indemnification Agreement, dated effective as of March 1, 2014, by and
between Enbridge Energy Company, Inc. and D. Guy Jarvis.

8. Indemnification Agreement, dated effective as of July 29, 2013, by and
between Enbridge Energy Company, Inc. and Noor S. Kaissi.

9. Indemnification Agreement, dated effective as of April 25, 2002, by and
between Enbridge Energy Company, Inc. and E. Chris Kaitson.

10. Indemnification Agreement, dated effective as of April 25, 2002, by and
between Enbridge Energy Company, Inc. and Joel W. Kanvik.

11. Indemnification Agreement, dated effective as of April 28, 2008, by and
between Enbridge Energy Company, Inc. and Kenneth C. Lanik.

12. Indemnification Agreement, dated effective as of April 25, 2002, by and
between Enbridge Energy Company, Inc. and Mark A. Maki.

13. Indemnification Agreement, dated effective as of September 1, 2006, by and
between Enbridge Energy Company, Inc. and Stephen J. Neyland.

14. Indemnification Agreement, dated effective as of July 28, 2005, by and
between Enbridge Energy Company, Inc. and Jonathan N. Rose.

15. Indemnification Agreement, dated effective as of October 29, 2007, by and
between Enbridge Energy Company, Inc. and Allan M. Schneider.

16. Indemnification Agreement, dated effective as of April 30, 2013, by and
between Enbridge Energy Company, Inc. and Bradley F. Shamla.

17. Indemnification Agreement, dated effective as of July 22, 2004, by and
between Enbridge Energy Company, Inc. and Bruce A. Stevenson.

18. Indemnification Agreement, dated effective as of October 30, 2013, by and
between Enbridge Energy Company, Inc. and Valorie J. Wanner.

19. Indemnification Agreement, dated effective as of October 29, 2007, by and
between Enbridge Energy Company, Inc. and Dan A. Westbrook.

20. Indemnification Agreement, dated effective as of October 31, 2014, by and
between Enbridge Energy Company, Inc. and John K. Whelen.

21. Indemnification Agreement, dated effective as of July 22, 2004, by and
between Enbridge Energy Company, Inc. and Leon A. Zupan.

79

--------------------------------------------------------------------------------